DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
[0004] recites “Dead objects or data are not referenced,” which is grammatically incorrect. Does Applicant mean “Dead objects are data that are not referenced?” 
[0016] recites “stored as stored as,” which is a typo. Does Applicant mean “stored as
[0026] recites “similarity group 128 (and subgroup) and compression regions 126,” which is inconsistent with FIG. 1C. Does Applicant mean “similarity group 126 (and subgroup) and compression regions 130?”
[0042] recites “deletion bucket 220,” which is inconsistent with FIG. 2. Does Applicant mean “deletion bucket 250?”
[0048] recites “deletion bucket 252,” which is inconsistent with FIGs. 2-3. Does Applicant mean “deletion bucket 250?”
Appropriate correction is required.



Claim Objections
Regarding claim 11, the claim is objected to because the claim recites the limitations “writing a new first subgroup” in line 5 and “the new first subgroup” in line 7, where the distinction between “first subgroup” in claim 1 as well as claim 11 lines 6 and 8 and “new first subgroup” in lines 5 and 7 are ambiguous and confusing. For purposes of examination, the Examiner construes the limitations to mean “writing a new second subgroup” and “the new second subgroup” respectively.
Regarding claim 12, the claim is objected to because the claim recites the limitation “the new first subgroup” in line 2, where the distinction between “first subgroup” in claim 1 as well as claim 11 lines 6 and 8 and claim 12 lines 1-2 and “new first subgroup” in line 2 are ambiguous and confusing. For purposes of examination, the Examiner construes the limitations to mean “the new second subgroup.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "normal operations" in claim 1, 5, 13, and 17 is a relative term which renders the claim indefinite.  The term "normal operations" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, Examiner construes the limitation to mean "read operations, write operations, or deduplication operations" in light of [0121] of Applicant’s specification.
Regarding claims 2-4, 6-12, 14-16, and 18-20, dependent claims inherit the deficiencies of the respective parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-10, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over LU (Patent No.: US 9,411,815 B1), hereafter LU, in view of MULHOLLAND (Pub. No.: US 2020/0310962 A1), hereafter MULHOLLAND.
Regarding claim 1, LU teaches:
A method for conducting a garbage collection operation while concurrently allowing normal operations in a computing system, the method comprising: identifying similarity groups impacted by the garbage collection operation (LU C7:L52-C8:L9 teach similarity detector 121 scanning data chunks stored in first storage areas (e.g. CRs or containers) to determine the similarity of the data chunks based on sketches of the data chunks, and the data chunks are grouped by reorganizer 122 into multiple groups (i.e. similarity groups) based on the similarity of the data chunks, where the groups of data chunks are retrieved from the first storage areas and compressed and stored to second storage areas, so that the chunks can be deleted as part of a storage maintenance routine (e.g. garbage collection)),
wherein each similarity group is associated with one or more subgroups including a first subgroup subject to the garbage collection operation (LU C14:L20-29 teach data chunks that have been deduplicated can be reorganized based on their similarity, where the reorganization may be performed as a maintenance routine such as garbage collection, where C18:L3-18 teach the garbage collection process moving and reordering 
and performing the garbage collection operation on the first subgroup (see LU C18:L3-18 above),
and allowing normal operations on the one or more subgroups (LU C6:L54-C7:L12 teach deduplication storage engine 107 performing deduplication on chunks of data files (i.e. normal operations on the one or more subgroups); C20:L1-14 also teach grouping chunks, compressing the group, and writing them out together (i.e. normal operations on the one or more subgroups); see also C21:L43-48).
LU does not appear to explicitly teach configuring the similarity group including the first subgroup for concurrent access. 
However, MULHOLLAND teaches the limitation (MULHOLLAND [0017] teaches marking each of the determined physical storage addresses of the portions of data of the target system including the first subgroup) in a copy of a reverse lookup table to determine an ordering in which the performance of the set of data updates would result in a least amount of garbage collection being performed while performing the set of data updates (i.e. concurrent access)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU and MULHOLLAND before them, to include MULHOLLAND’s determining an ordering of the set of data updates while 
Regarding claim 13, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. LU also teaches A non-transitory computer readable medium including computer executable instructions for performing a method (see LU C28:L41-50).
Regarding claim 6, LU in view of MULHOLLAND teaches the elements of claim 1 as outlined above. LU in view of MULHOLLAND also teaches wherein performing garbage collection on the first subgroup includes copying live segments associated with the first subgroup into a replacement subgroup without copying dead segments associated with the first subgroup (LU C18:L3-18 teach the garbage collection process moving and reordering data because some chunks may be dead and interspersed among live chunks, where live chunks must be copied to a new location to be saved, where when live chunks are copied forward, they are grouped based on similarity to achieve better compression by sketching and binning the live chunks, or by identifying similar containers and grouping those live chunks, or by identifying all live chunks to be copied and sorting their sketches to group them).
Regarding claim 7, LU in view of MULHOLLAND teaches the elements of claim 6 as outlined above. LU in view of MULHOLLAND also teaches assigning a subgroup identifier to the replacement subgroup that is the same as the subgroup identifier of the first subgroup (LU C12:L11-31 teach each data entry in data structure 600 includes sketch 601 and chunk ID 602, where sketch 601 is a sketch ID, and chunk ID 602 may be a fingerprint of a data chunk or a storage system ID indicating the location of the data chunk, where the entries are sorted based on sketches 601, and data chunks having the same sketches are positioned adjacent to one another, where the sketch ID is seen as the claimed subgroup identifier; C18:L3-18 above teaches the garbage collection process copying live chunks to a new location (i.e. replacement group) and grouped by sketching the live chunks and sorting their sketches, which would have the same sketch ID (i.e. same subgroup identifier); C9:L17-27 also teach a region sketch index used to group identical or similar region sketches together). 
Regarding claim 9, LU in view of MULHOLLAND teaches the elements of claim 7 as outlined above. LU in view of MULHOLLAND also teaches deleting the first subgroup (LU C7:L61-C8:L9 teach retrieving groups of data chunks from the first storage areas, compressing and storing them to second storage areas, and deleting the chunks from the first storage unit such that space becomes available for other storage purposes). 
Regarding claim 10, LU in view of MULHOLLAND teaches the elements of claim 1 as outlined above. LU in view of MULHOLLAND also teaches:
wherein each of the one or more subgroups is associated with compression regions (LU C7:L52-C8:L9 teach data chunks stored in first storage areas (e.g. compression regions or containers of storage units 108-109) are retrieved from the first storage areas and compressed and 
and the garbage collection operation is performed on a level of the compression regions (LU C14:L20-29 teach data chunks that have been deduplicated can be reorganized based on their similarity, compressed, and stored in the same or different storage area, such as a compression region or a container, where data chunks may be reorganized within the same or different compression regions, containers, or storage units, where the reorganization may be performed as a maintenance routine such as garbage collection). 
Regarding claim 18, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claims 8, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LU (Patent No.: US 9,411,815 B1) in view of MULHOLLAND (Pub. No.: US 2020/0310962 A1) as applied to claims 7, 10, and 19 above, and further in view of MANVILLE (Pub. No.: US 2016/0292178 A1), hereafter MANVILLE.
Regarding claim 8, LU in view of MULHOLLAND teaches the elements of claim 7 as outlined above. LU in view of MULHOLLAND does not appear to explicitly teach:
assigning a transaction identifier to the replacement subgroup that is different from a transaction identifier of the first subgroup. 
However, LU in view of MULHOLLAND and MANVILLE teaches the limitation (MANVILLE [0048] teaches blob metadata table 1210 including blob metadata such as chunks referencing count column 1218 indicating a number of chunks associated with file system objects that are currently live and/or otherwise subject to being retained, where in the combination of LU’s copying live chunks forward and MANVILLE’s blob metadata table, as certain live chunks become dead over time, the value for chunks referencing count column will change (i.e. different transaction identifier for the replacement subgroup)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, and MANVILLE before them, to include MANVILLE’s blob metadata table in LU and MULHOLLAND’s deduplicated storage system. One would have been motivated to make such a combination in order to effectively determine when a blob comprising a plurality of chunks may be subject to being deleted from the object store as taught by MANVILLE ([0048]).
Regarding claim 11
writing a new compression region for each of the impacted compression regions (see LU C7:L52-C8:L9 as taught above in reference to claim 10, where data chunks stored in first storage areas (e.g. compression regions or containers of storage units 108-109) are retrieved from the first storage areas and compressed and stored to second storage areas (e.g. CRs or containers) such that similar data chunks are compressed and stored close to each other to improve the compression efficiency, and the chunks from the first storage unit is deleted as part of a storage maintenance routine (e.g. garbage collection)),
wherein live segments from the impacted compression regions are written to the new compression regions (LU C18:L8-18 teach live chunks must be copied to a new location to be saved, where when live chunks are copied forward, they are grouped based on similarity to achieve better compression by sketching and binning the live chunks, or by identifying similar containers and grouping those live chunks, or by identifying all live chunks to be copied and sorting their sketches to group them);
writing a new first subgroup that is associated with the new compression regions and with compression regions of the first subgroup that were not impacted by the garbage collection operation (see LU C7:L52-C8:L9, C14:L20-29, and C18:L3-18 above),
wherein the new first subgroup has the same similarity group identifier and the same subgroup identifier as the first subgroup (LU C2:L1-24 teach generating a resemblance hash over a portion of the data chunk such as a 
removing the compression regions that were impacted by the garbage collection operation (see LU C7:L52-C8:L9 above). 
LU in view of MULHOLLAND does not appear to explicitly teach wherein the new first subgroup has […] a different transaction identifier.
However, LU in view of MULHOLLAND and MANVILLE teaches the limitation (MANVILLE [0048] teaches blob metadata table 1210 including blob metadata such as chunks referencing count column 1218 indicating a number of chunks associated with file system objects that are currently 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, and MANVILLE before them, to include MANVILLE’s blob metadata table in LU and MULHOLLAND’s deduplicated storage system. One would have been motivated to make such a combination in order to effectively determine when a blob comprising a plurality of chunks may be subject to being deleted from the object store as taught by MANVILLE ([0048]).
Regarding claim 20, LU in view of MULHOLLAND teaches the elements of claim 19 as outlined above. LU in view of MULHOLLAND also teaches:
deleting the first subgroup (LU C7:L61-C8:L9 teach retrieving groups of data chunks from the first storage areas, compressing and storing them to second storage areas, and deleting the chunks from the first storage unit such that space becomes available for other storage purposes).
LU in view of MULHOLLAND does not appear to explicitly teach assigning a transaction identifier to the replacement subgroup that is different from a transaction identifier of the first subgroup
However, LU in view of MULHOLLAND and MANVILLE teaches the limitation (MANVILLE [0048] teaches blob metadata table 1210 including blob metadata such as chunks referencing count column 1218 indicating a number of chunks associated with file system objects that are currently live and/or otherwise subject to being retained, where in the combination of LU’s copying live chunks forward and MANVILLE’s blob metadata table, as certain live chunks become dead over time, the value for chunks referencing count column will change (i.e. different transaction identifier for the replacement subgroup)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, and MANVILLE before them, to include MANVILLE’s blob metadata table in LU and MULHOLLAND’s deduplicated storage system. One would have been motivated to make such a combination in order to effectively determine when a blob comprising a plurality of chunks may be subject to being deleted from the object store as taught by MANVILLE ([0048]).

Claims 2-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over LU (Patent No.: US 9,411,815 B1) in view of MULHOLLAND (Pub. No.: US 2020/0310962 A1) as applied to claims 1 and 13 above, and further in view of JONSSON (Pub. No.: US 2017/0116247 A1), hereafter JONSSON.
Regarding claim 2, LU in view of MULHOLLAND teaches the elements of claim 1 as outlined above. LU in view of MULHOLLAND also teaches:
creating a new subgroup in the similarity group (see LU C18:L3-18 as taught above in reference to claim 1, where live chunks are copied forward and grouped based on similarity, or by identifying similar containers and grouping those live chunks).
LU in view of MULHOLLAND does not appear to explicitly teach creating a new subgroup […] when the first subgroup has the highest subgroup identifier. 
However, JONSSON teaches the limitation (JONSSON [0006] teaches determining the generation identifier for the most recently modified generation of the data structure (i.e. highest subgroup identifier), then adding a new generation to the data structure, and writing data to the new generation).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, and JONSSON before them, to include JONSSON’s generation locks in LU and MULHOLLAND’s deduplicated storage system. One would have been motivated to make such a combination in order to improve efficiency by prioritizing read and write requests and preserving each previous state of the data as it is modified as taught by JONSSON ([0016]).
Regarding claim 3, LU in view of MULHOLLAND and JONSSON teaches the elements of claim 2 as outlined above. LU in view of MULHOLLAND and JONSSON also teaches: 
write locking the first subgroup (JONSSON [0006] teaches generating a write lock in response to the write request to prohibit from concurrently writing to the data structure, adding a new generation to the data structure, and writing data to the new generation). 
The same motivation that was utilized for combining LU, MULHOLLAND, and JONSSON as set forth in claim 2 is equally applicable to claim 3.
Regarding claim 4, LU in view of MULHOLLAND and JONSSON teaches the elements of claim 2 as outlined above. LU in view of MULHOLLAND and JONSSON also teaches:
performing write and deduplication operations with respect to the new subgroup (JONSSON [0006] teaches determining the generation identifier for the most recently modified generation of the data structure (i.e. highest subgroup identifier), then adding a new generation to the data structure, and writing data to the new generation; LU C17:L58-C18:L2 teach performing offline reorganization processes after the data chunks have been stored, where C17:L40-57 teach retrieving chunk similarity representations such as super features or sketches, sorting them, compressing its associated chunks, and writing to a new storage area),
wherein the new subgroup has a subgroup identifier higher than the subgroup identifier of the first subgroup (JONSSON [0006] teaches after  
The same motivation that was utilized for combining LU, MULHOLLAND, and JONSSON as set forth in claim 2 is equally applicable to claim 4. 
Regarding claim 5, LU in view of MULHOLLAND and JONSSON teaches the elements of claim 2 as outlined above. LU in view of MULHOLLAND and JONSSON also teaches allowing the normal operations for all of the one or more subgroups that are not impacted by the garbage collection operation (see LU C11:L27-C12:L4 & FIG. 5A-5B for determining similarity of data chunks and compressing the data chunks; see also FIG. 7 & 10). 
Regarding claim 14, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LU (Patent No.: US 9,411,815 B1) in view of MULHOLLAND (Pub. No.: US 2020/0310962 A1) as applied to claim 11 above, and further in view of JONSSON (Pub. No.: US 2017/0116247 A1) and RAIZEN (Patent No.: US 8,140,821 B1), hereafter RAIZEN.
Regarding claim 12, LU in view of MULHOLLAND teaches the elements of claim 11 as outlined above. LU in view of MULHOLLAND does not appear to explicitly teach:
allowing a read to the first subgroup or the new first subgroup during the garbage collection operation, wherein a read fail is retried internally.
However, JONSSON teaches wherein a read fail is retried internally (JONSSON [0015] teaches performing an optimistic read, and if the optimistic read fails, a second pessimistic read is conducted).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, and JONSSON before them, to include JONSSON’s generation locks in LU and MULHOLLAND’s deduplicated storage system. One would have been motivated to make such a combination in order to improve efficiency by prioritizing read and write requests and preserving each previous state of the data as it is modified as taught by JONSSON ([0016]).
LU in view of MULHOLLAND and JONSSON does not appear to explicitly teach allowing a read to the first subgroup or the new first subgroup during the garbage collection operation
However, RAIZEN teaches the limitation (RAIZEN C26:L39-55 teach synchronization to ensure that garbage collection and I/O processes are not both writing to the same chunk in the direct region 36A at the same time, where synchronization consists of steps to lock out writes to certain regions and then to unlock this lock when the lock out is no longer necessary, where C34:L12-14 teach performing synchronization between garbage collection and any reads or writes).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, JONSSON, and RAIZEN before them, to include RAIZEN’s synchronization in storage system performing deduplication, compression, and other data reduction techniques in LU, MULHOLLAND, and JONSSON’s deduplicated storage system. One would have been motivated to make such a combination in order to prevent data corruption by keeping multiple copies of data coherent with one another as taught by RAIZEN (C26:L15-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Examiner, Art Unit 2138